Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT is entered into as of May 31, 2018 by and
among Spirit MTA REIT, a Maryland real estate investment trust (the “Company”),
and Spirit Realty, L.P., a Delaware limited partnership (the “Initial Holder”).

RECITALS

WHEREAS, the Company, the Initial Holder and one of the Initial Holder’s
wholly-owned subsidiaries entered into that certain Contribution Agreement,
dated as of May 31, 2018 (the “Contribution Agreement”), in connection with the
issuance by the Company to the Initial Holder and its wholly-owned subsidiary of
a total of 6,000,000 10.0% Series A cumulative redeemable preferred shares of
beneficial interest, par value $0.01 per share, of the Company (the “Series A
Preferred Shares”) as consideration for certain equity interests contributed by
the Initial Holder (directly or indirectly through its subsidiaries) to the
Company;

WHEREAS, the Series A Preferred Shares shall be issued pursuant to the Articles
Supplementary, dated as of May 31, 2018 (the “Articles Supplementary”),
establishing the terms of the Series A Preferred Shares;

WHEREAS, in order to induce the Initial Holder to enter into the Contribution
Agreement, the Company has agreed to grant to the Initial Holder and its
affiliates and permitted assignees and transferees the registration rights set
forth in Article II hereof; and

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the transactions contemplated by the Contribution Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing;
provided, that the Holders shall not be considered Affiliates of the Company or
any other subsidiaries of the Company.

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York, New York or Dallas, Texas are
authorized by law to close.

“Commission” means the Securities and Exchange Commission.

“Common Shares” means the commons shares of beneficial interest, par value
$0.01, of the Company.

 

1



--------------------------------------------------------------------------------

“Company” shall have the meaning set forth in the Preamble hereto.

“Company Offering” means an offering pursuant to an effective registration
statement in which equity securities of the Company are sold (whether or not for
the account of the Company) (i) to an underwriter on a firm commitment basis for
reoffering and resale to the public, (ii) in an offering that is a “bought deal”
with one or more investment banks or (iii) in a block trade with a
broker-dealer, but shall, in each case, not include any at-the-market offering
programs of the Company.

“Declaration of Trust” means the declaration of trust of the Company.

“Demand Registration” shall have the meaning set forth in Section 2.1(a).

“Demand Registration Statement” shall have the meaning set forth in
Section 2.1(a).

“Effectiveness Period” shall have the meaning set forth in Section 2.2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Holder” means (i) the Initial Holder, or (ii) any assignee or transferee of the
Initial Holder (including assignments or transfers of Registrable Securities to
such assignees or transferees as a result of the foreclosure on any loans
secured by such Registrable Securities) (x) to the extent permitted under, and
not in violation of the Declaration of Trust, and (y) provided such assignee or
transferee agrees in writing to be bound by all the provisions hereof.

“Holder Indemnitee” shall have the meaning set forth in Section 2.6.

“Indemnified Party” shall have the meaning set forth in Section 2.8.

“Indemnifying Party” shall have the meaning set forth in Section 2.8.

“Initial Holder” shall have the meaning set forth in the Preamble hereto.

“Inspectors” shall have the meaning set forth in Section 2.4(m).

“Permitted Offering” shall have the meaning set forth in Section 2.12.

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Contribution Agreement” shall have the meaning set forth in the Recitals
hereto.

“Qualified Offering” means an offering pursuant to an effective registration
statement in which Registrable Securities are sold (i) to an underwriter on a
firm commitment basis for reoffering and resale to the public, (ii) in an
offering that is a “bought deal” with one or more investment banks or (iii) in a
block trade with a broker-dealer, but in each case shall not include any
at-the-market offering programs of the Company.

“Records” shall have the meaning set forth in Section 2.4(m).

“Registration Expenses” shall have the meaning set forth in Section 2.5.

“Registrable Securities” means with respect to any Holder, (a) the Series A
Preferred Shares owned, either of record or beneficially, by such Holder that
were received by the Initial Holder and its Affiliates pursuant to the

 

2



--------------------------------------------------------------------------------

Contribution Agreement, and (b) the maximum number of Common Shares issuable
upon conversion of the Series A Preferred Shares based on the share cap set
forth in the Articles Supplementary, together with any additional Common Shares
issued as a dividend or distribution on, in exchange for, or otherwise in
respect of, such securities (including as a result of splits, combinations,
recapitalizations, mergers, consolidations, reorganizations or otherwise). As to
any particular Registrable Securities, they shall cease to be Registrable
Securities at the earliest time as one of the following shall have occurred:
(i) a registration statement (including a Shelf Registration Statement) covering
such shares has been declared effective by the Commission and all such shares
have been disposed of pursuant to such effective registration statement or
(ii) such shares have been sold in accordance with Rule 144.

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.

“Series A Preferred Shares” shall have the meaning set forth in the Recitals
hereto.

“Shelf Registration Statement” shall have the meaning set forth in
Section 2.2(a).

“Suspension Notice” shall have the meaning set forth in Section 2.12.

“Suspension Period” shall have the meaning set forth in Section 2.12.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1. Demand Registration.

(a) Commencing on August 1, 2019 and from time to time so long as there are any
Registrable Securities outstanding, if the Company is not eligible to file a
Shelf Registration Statement, if the Company has not caused a Shelf Registration
Statement to be declared effective by the Commission in accordance with
Section 2.2 or if the Shelf Registration Statement shall cease to be effective,
subject to the minimum size limitations in Section 2.3(a), the Holder(s) holding
a majority of Registrable Securities then outstanding may collectively make one
or more written requests to the Company for registration under the Securities
Act of all or part of its or their Registrable Securities (a “Demand
Registration”). The Holders submitting the request for a Demand Registration
shall concurrently provide written notice of the proposed registration to all
other Holders. The Company shall prepare and file with the Commission, within
thirty (30) days after such request for a Demand Registration, a registration
statement on an appropriate form which the Company is then eligible to use with
respect to any Demand Registration (a “Demand Registration Statement”) as
selected by the Company, and shall use its reasonable best efforts to cause any
such Demand Registration Statement to be declared effective by the Commission as
promptly as reasonably practicable after the filing thereof. Any request for a
Demand Registration will specify the number of shares of Registrable Securities
proposed to be sold in the offering thereof; provided that the requesting
Holder(s) may change the number of Registrable Securities proposed to be offered
pursuant to any Demand Registration at any time prior to the Demand Registration
Statement with respect to the Demand Registration being declared effective by
the Commission, in each case subject to the minimum size limitations in
Section 2.3(a). Without the prior written consent of the Holders requesting such
Demand Registration, neither the Company nor any shareholder of the Company
(other than the Holders) may include securities in any offering requested under
this Section 2.1.

 

3



--------------------------------------------------------------------------------

(b) Effective Registration. The Company will use its reasonable best efforts to
keep any Demand Registration Statement continuously effective and in compliance
with the Securities Act and usable for sale of such Registrable Securities for
the period as may be requested by the Selling Holders.

Section 2.2. Shelf Registration.

(a) The Company shall prepare and file not later than June 1, 2019, a “shelf”
registration statement with respect to the resale of all of the Registrable
Securities by the Holders thereof on an appropriate form which the Company is
then eligible to use for an offering to be made on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (the “Shelf Registration
Statement”) and permitting registration of such Registrable Securities for
resale by such Holders in accordance with the methods of distribution elected by
the Holders and set forth in the Shelf Registration Statement. Unless the Shelf
Registration Statement shall become automatically effective, the Company shall
use its reasonable best efforts to cause the Shelf Registration Statement to be
declared effective by the Commission prior to July 31, 2019, and, subject to
Section 2.12, to keep such Shelf Registration Statement continuously effective
for a period ending when all Registrable Securities covered by the Shelf
Registration Statement are no longer Registrable Securities (the “Effectiveness
Period”).

(b) At the time the Shelf Registration Statement is declared effective, each
Holder shall be named as a selling securityholder in the Shelf Registration
Statement and the related prospectus in such a manner as to permit such Holder
to deliver such prospectus to purchasers of Registrable Securities in accordance
with applicable law.

(c) Subsequent Filings. The Company shall prepare and file such additional
registration statements as necessary and use its reasonable best efforts to
cause such registration statements to be declared effective by the Commission so
that a Shelf Registration Statement remains continuously effective, subject to
Section 2.12, with respect to resales of all Registrable Securities as and for
the periods required under Section 2.2(a) (such subsequent registration
statements to constitute a Shelf Registration Statement).

Section 2.3. Qualified Offerings.

(a) Requests. Any offering under a Demand Registration Statement or a Shelf
Registration Statement shall be by means of a Qualified Offering if requested in
writing by the Holder(s) requesting such Demand Registration or offering of
Registrable Securities off of a Shelf Registration Statement, as applicable. Any
request for a Qualified Offering hereunder shall be made to the Company in
accordance with the notice provisions of this Agreement. Without the prior
written consent of the Holders, neither the Company nor any shareholder of the
Company (other than the Holders) may include securities in any Qualified
Offering requested under this Section 2.3.

(b) Reduction of Qualified Offering. Notwithstanding anything contained herein,
if the managing underwriter(s) of an offering described in Section 2.3(a) advise
in writing the Company and the Holder(s) of the Registrable Securities included
in such offering that the size of the intended offering is such that the success
of the offering would be significantly and adversely affected by inclusion of
all the Registrable Securities requested to be included, then the amount of
securities to be offered for the accounts of the Holders shall be reduced pro
rata among such Holders (according to the Registrable Securities requested for
inclusion by them or in such other proportions as mutually agreed by the
requesting Holders) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter(s).

(c) Managing Underwriters. The Holders of a majority of the Registrable
Securities to be included in a Qualified Offering pursuant to Section 2.3(a)
shall select the managing underwriter(s) in connection with any Qualified
Offering; provided that such managing underwriter must be reasonably
satisfactory to the Company.

(d) Structure. The Holders of a majority of the Registrable Securities to be
included in a Qualified Offering pursuant to Section 2.3(a) shall determine the
size, manner of sale, plan of distribution, price, underwriting discounts and
other financial terms for the offering. Each Holder will be permitted to request
the removal of any

 

4



--------------------------------------------------------------------------------

Registrable Securities held by it from any Qualified Offering pursuant to
Section 2.3(a) at any time prior to the pricing of the Qualified Offering or the
effective date of the applicable registration statement (or supplement for a
take down in the case of a Shelf Registration Statement), by providing written
notice thereof to the Company.

Section 2.4. Registration Procedures; Filings; Information. Subject to
Section 2.12 hereof, in connection with each registration effected by the
Company pursuant to Sections 2.1 or 2.2 or offering pursuant thereto, as
applicable:

(a) The Company will, as promptly as practicable, prepare and file with the
Commission such amendments, post-effective amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to cause or maintain the effectiveness of such registration statement
for so long as such registration statement is required to be kept effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the period in which such registration statement is required to be kept
effective, and, upon the written request of a Holder, the Company shall as soon
as reasonably practicable amend or supplement the prospectus relating to the
Shelf Registration Statement to facilitate a “take down” as may be reasonably
requested by such Holder.

(b) The Company will, within a reasonable period of time prior (but no later
than two (2) Business Days prior) to filing a registration statement or
prospectus or any amendment or supplement thereto, furnish to each Holder of
Registrable Securities being registered and each underwriter, if any, of the
Registrable Securities covered by such registration statement copies of such
registration statement as proposed to be filed, and thereafter furnish to such
Holder and underwriter, if any, such number of conformed copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents proposed to be filed including
documents that are to be incorporated by reference into the registration
statement, amendment or supplement or as such Holder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Selling Holder. The Company shall consider in good
faith such reasonable changes in any such documents prior to the filing thereof
as the counsel to the Holders may request and the Company shall make available
such of its representatives as shall be reasonably requested by the Holders or
any underwriter available for discussion of such documents.

(c) The Company will furnish to each Holder of Registrable Securities being
registered, without charge, such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits) other than those which are being incorporated into such
registration statement by reference, such number of copies of the prospectus
contained in such registration statements (including each complete prospectus
and any summary or preliminary prospectus) and any other prospectus filed under
Rule 424 under the Securities Act in conformity with the requirements of the
Securities Act, and such other documents, including documents incorporated by
reference, as any Holder or an underwriter in a Qualified Offering may
reasonably request, in each case, including each such amendment and supplement
thereto, to the extent such other documents are not available on the
Commission’s Electronic Data Gathering Analysis and Retrieval System (or any
successor system), in order to facilitate the disposition of the Registrable
Securities by such Holder (it being understood that the Company consents to the
use of such prospectus and any amendment or supplement thereto by the Holders
and their underwriters, if any, in connection with the offering and sale of the
Registrable Securities thereby).

(d) The Company will notify each Holder, as promptly as practicable after it
shall receive notice thereof, of the time when such registration statement, or
any post-effective amendments to such registration statement, shall have become
effective, or a supplement to any prospectus forming part of such registration
statement has been filed or when any document is filed with the Commission that
would be incorporated by reference into the prospectus.

(e) The Company will deliver as promptly as practicable to Holders’ counsel
copies of all correspondence between the Commission and the Company, its counsel
or auditors with respect to any registration statement relating to Registrable
Securities.

 

5



--------------------------------------------------------------------------------

(f) After the filing of a registration statement, the Company will as promptly
as practicable notify each Selling Holder of Registrable Securities covered by
such registration statement of (i) any stop order, injunction or other order or
requirement of the Commission suspending the effectiveness of such registration
statement or the initiation or threatening of any proceeding for such purpose
and use its reasonable best efforts to prevent the issuance or entry of such
stop order, injunction or other order or requirement and, if issued or entered,
to obtain as soon as practicable the lifting thereof, and (ii) the removal of
any such stop order, injunction or other order or requirement or proceeding or
the lifting of any such suspension.

(g) The Company will use its reasonable best efforts to (i) register or qualify
the Registrable Securities under such other securities or “blue sky” laws of
such jurisdictions in the United States (where an exemption does not apply) as
any Holder or managing underwriter(s), if any, reasonably (in light of such
Holder’s intended plan of distribution) requests, (ii) keep such registration or
qualification in effect for so long as such registration statement is required
to be kept effective, (iii) cooperate with the Holders and the underwriter(s),
if any, and their respective counsel in connection with any filings required to
be made with the Financial Industry Regulatory Authority and (iv) cause such
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company; provided that the Company will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (g), (B)
subject itself to any material tax obligation in any such jurisdiction where it
is not then so subject or (C) consent to general service of process in any such
jurisdiction to which it is not then so subject. The Company will promptly
notify each Selling Holder of (x) the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any Registrable Securities for sale under the securities or
“blue sky” laws of any jurisdiction or the initiation or threat of initiation of
any proceeding for such purpose, and the Company will use its reasonable best
efforts to prevent the issuance of any such order or suspension and, if issued,
will use its reasonable best efforts to remove any such order or suspension and
(y) the removal of any such order or suspension.

(h) The Company will immediately notify each Holder of such Registrable
Securities, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the occurrence of an event requiring the
preparation of a supplement or amendment to such registration statement or
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such registration statement or prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading and
promptly prepare and file, and furnish to each Selling Holder a reasonable
number of copies of, any such supplement or amendment.

(i) The Company will cooperate with the Holders to facilitate the timely
delivery, preparation and delivery of certificates, with requisite CUSIP
numbers, representing Registrable Securities to be sold.

(j) The Company will otherwise use its reasonable best efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its securityholders, as soon as reasonably practicable, an earnings statement
covering a period of twelve (12) months, beginning after the effective date of
the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 of the Commission
promulgated thereunder (or any successor rule or regulation hereafter adopted by
the Commission).

(k) Subject to Section 2.3(a), in the case of a Qualified Offering hereunder,
the Company will enter into and perform its obligations under customary
agreements (including an underwriting agreement, if any, in customary form and
including provisions with respect to indemnification and contribution in
customary form and consistent with the provisions relating to indemnification
and contribution contained herein) and take such other actions as are reasonably
required and at such times as customarily occur in similar registered offerings
in order to expedite or facilitate the disposition of the Registrable Securities
subject to such Qualified Offering, including:

(i) making such representations and warranties to the Selling Holders and the
underwriters, if any, in form, substance and scope as are customarily made by
issuers in similar offerings;

 

6



--------------------------------------------------------------------------------

(ii) using its reasonable best efforts to obtain opinions of counsel to the
Company and updates thereof addressed to the underwriters, if any, covering the
matters customarily covered in opinions requested in similar offerings;

(iii) using its reasonable best efforts to obtain “cold comfort” letters and
updates thereof from the Company’s independent certified public accountants
addressed to the underwriters, if any, which letters shall be customary in form
and shall cover matters of the type customarily covered in “cold comfort”
letters to underwriters in connection with similar offerings; and

(iv) to the extent reasonably requested by the lead or managing underwriters,
making the Company’s executive officers available for customary presentations to
investors to discuss the affairs of the Company at times that may be mutually
and reasonably agreed upon (including, to the extent customary, senior
management participation in due diligence calls with the underwriters and their
counsel and, in the case of any marketed Qualified Offering, sending appropriate
officers of the Company to attend “road shows” scheduled in reasonable number
and at reasonable times in connection with any such Qualified Offering).

(l) In the case of a Qualified Offering, the Company will make available for
inspection by any Selling Holder of Registrable Securities subject to such
Qualified Offering, any underwriter participating in any disposition of such
Registrable Securities and any attorney, accountant or other professional
retained by any such Selling Holder or underwriter (the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of the
Company (collectively, the “Records”) as shall be reasonably necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors and employees to supply all information reasonably requested
by any Inspector in connection with such registration statement, subject to
entry by each such Inspector of a customary confidentiality agreement in a form
reasonably acceptable to the Company.

(m) The Company will use its reasonable best efforts to cause all Registrable
Securities covered by a registration statement filed by the Company pursuant to
Sections 2.1 or 2.2 to be listed on the securities exchange or national
quotation system on which the Common Shares are then listed or quoted, subject
to the listing standards of such securities exchange or national quotation
system.

(n) The Company will use its reasonable best efforts to facilitate the
registration and thereafter to complete the distribution of the Registrable
Securities so registered.

(o) The Company may require each Selling Holder of Registrable Securities to
promptly furnish in writing to the Company such information regarding such
Selling Holder, the Registrable Securities held by it and the intended method of
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be legally required in
connection with such registration. No Holder may include Registrable Securities
in any registration statement pursuant to this Agreement unless and until such
Holder has furnished to the Company such information. Each Holder further agrees
to furnish as soon as reasonably practicable to the Company all information
required to be disclosed in order to make information previously furnished to
the Company by such Holder not materially misleading.

(p) Each Selling Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Sections 2.4(f) or 2.4(h)
or upon receipt of a Suspension Notice, such Selling Holder will forthwith
discontinue disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such Selling Holder’s
receipt of written notice from the Company that such disposition may be made
and, in the case of Section 2.4(h) copies of any supplemented or amended
prospectus contemplated by Section 2.4(h) and, if so directed by the Company,
such Selling Holder will deliver to the Company all copies, other than permanent
file copies then in such Selling Holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice. Each Selling Holder of

 

7



--------------------------------------------------------------------------------

Registrable Securities agrees that it will immediately notify the Company at any
time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to the Company in writing for inclusion in such prospectus
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances in which they were made.

Section 2.5. Registration Expenses. In connection with the registration of
Registrable Securities pursuant to this Agreement and the Company’s performance
of its other obligations hereunder, the Company shall pay any and all third
party (except with respect to clause (iv) below) registration expenses incurred
in connection therewith (the “Registration Expenses”), regardless whether a
registration statement is declared effective by the Commission, including:
(i) all registration and filing fees; (ii) all fees and expenses of compliance
with securities or “blue sky” laws (including reasonable fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) all printing expenses; (iv) all of the Company’s internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties); (v) all fees and expenses incurred in
connection with the listing of the Registrable Securities; (vi) all fees and
disbursements of counsel for the Company and customary fees and expenses for
independent certified public accountants retained by the Company (including the
expenses of any comfort letters or costs associated with the delivery by
independent certified public accountants of a comfort letter or comfort
letters); (vii) all fees and disbursements of the Company’s auditors, including
in connection with the preparation of comfort letters, and any transfer agent
and registrar fees; (viii) all fees and expenses of any special experts retained
by the Company in connection with such registration and (iv) all fees and
disbursements of counsel to the Initial Holder; provided, however, that the
Company shall have no obligation to pay any underwriting fees, discounts or
commissions attributable to the sale of Registrable Securities or any transfer
taxes relating to the registration or sale of the Registrable Securities.

Section 2.6. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Holder and each Holder’s officers, directors, agents,
partners, members, employees, managers, advisors, sub-advisors, attorneys,
representatives and Affiliates, each underwriter (within the meaning of the
Securities Act), and each Person, if any, who controls such Selling Holder or
underwriter within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act (each, a “Holder Indemnitee”) from and against, as incurred,
any and all losses, claims, damages and liabilities (or actions in respect
thereof), costs and expenses (including reasonable and documented fees, expenses
and disbursements of attorneys and other professionals) that arise out of or are
based upon any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, preliminary prospectus, prospectus, or
free writing prospectus relating to the Registrable Securities (in each case, as
amended or supplemented if the Company shall have furnished any amendments or
supplements thereto), or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except to the extent such losses, claims,
damages, liabilities, costs or expenses arise out of or are based upon any such
untrue statement or omission or alleged untrue statement or omission included in
such registration statement or in any such prospectus in reliance upon and in
conformity with information regarding such Holder Indemnitee which was furnished
in writing to the Company by such Holder Indemnitee or on such Holder
Indemnitee’s behalf expressly for inclusion therein.

Section 2.7. Indemnification by Holders of Registrable Securities. Each Selling
Holder agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, trustees, agents, employees, attorneys, representatives
and Affiliates, each underwriter (within the meaning of the Securities Act), and
each Person, if any, who controls the Company or underwriter within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Selling
Holder, but only with respect to information relating to such Selling Holder
that was included in reliance upon and in conformity with information furnished
in writing by such Selling Holder or on such Selling Holder’s behalf expressly
for use in any registration statement, preliminary prospectus, prospectus or
free writing prospectus relating to the Registrable Securities, or any amendment
or supplement thereto; provided, however, that the total obligations of such
Selling Holder under this Agreement (including, but not limited to, obligations
arising under

 

8



--------------------------------------------------------------------------------

Section 2.9 herein) will be limited to an amount equal to the net proceeds
actually received by such Selling Holder (after deducting any discounts and
commissions) from the disposition of Registrable Securities pursuant to such
registration statement.

Section 2.8. Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 2.6 or
2.7, such person (an “Indemnified Party”) shall promptly notify the person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
of the commencement thereof, and the Indemnifying Party shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnified Party, and shall assume the payment of all fees and expenses
(provided, however, that the failure of any Indemnified Party to give such
notice will not relieve such Indemnifying Party of any obligations hereunder,
except to the extent such Indemnifying Party is materially prejudiced by such
failure). The Indemnifying Party shall not be liable to such Indemnified Party
for any legal or other expenses subsequently incurred by such Indemnified Party
in connection with the defense thereof; provided, however, that (i) if the
Indemnifying Party fails to take reasonable steps necessary to defend diligently
the action or proceeding within twenty (20) Business Days after receiving notice
from such Indemnified Party that the Indemnified Party believes it has failed to
do so, or (ii) if such Indemnified Party who is a defendant in any action or
proceeding which is also brought against the Indemnifying Party shall have
reasonably concluded, based on the advice of counsel, that there may be one or
more legal defenses available to such Indemnified Party which are not available
to the Indemnifying Party, then, in any such proceeding, any Indemnified Party
shall have the right to assume or continue its own defense and the Indemnifying
Party shall be liable for the expenses therefor subject to the remainder of this
Section 2.8. It is understood that the Indemnifying Party shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees and expenses of more than one (1) separate
firm of attorneys in each jurisdiction at any time for all such Indemnified
Parties, and that all such fees and expenses shall be reimbursed as they are
incurred upon written request and presentation of invoices. In the case of any
such separate firm for the Indemnified Parties, such firm shall be designated in
writing by (i) in the case of Persons indemnified pursuant to Section 2.6
hereof, the Selling Holders which owned a majority of the Registrable Securities
sold under the applicable registration statement and (ii) in the case of Persons
indemnified pursuant to Section 2.7, the Company. The Indemnifying Party shall
not be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the
Indemnifying Party shall indemnify and hold harmless such Indemnified Parties
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, which consent shall not be
unreasonably withheld, effect any settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or (to the knowledge of the
Indemnifying Party) threatened action or claim in respect of which indemnity or
contribution could have been sought hereunder by such Indemnified Party (whether
or not the Indemnified Party is an actual or potential party to such action or
claim), unless such settlement, compromise or judgment includes an unconditional
release of such Indemnified Party from all liability arising out of such action
or claim without any admission of fault, culpability, failure to act or
liability by or on behalf of any such Indemnified Party.

Section 2.9. Contribution. If the indemnification provided for in Section 2.6 or
2.7 hereof is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party or insufficient in respect of any losses, claims, damages,
liabilities, costs or expenses that otherwise would have been covered by
Section 2.6 or 2.7 hereof, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages,
liabilities, costs or expenses in such proportion as is appropriate to reflect
the relative fault of the Company, on the one hand, and of each Selling Holder,
on the other hand, in connection with such statements or omissions which
resulted in such losses, claims, damages, liabilities, costs or expenses, as
well as any other relevant equitable considerations. The relative fault of the
Company, on the one hand, and of each Selling Holder, on the other, shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party.

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant

 

9



--------------------------------------------------------------------------------

to this Section 2.9 were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the immediately preceding paragraph. The amount paid or payable
by an Indemnified Party as a result of the losses, claims, damages, liabilities,
costs or expenses referred to in the immediately preceding paragraph shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 2.9, no Selling Holder shall be required to
contribute any amount which in the aggregate exceeds the amount that such
Selling Holder would have been obligated to pay by way of indemnification if
indemnification as provided for under Section 2.7 had been available under the
circumstances. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Selling Holders’ obligations to contribute pursuant to
this Section 2.9, if any, are several in proportion to amount that the proceeds
of the offering actually received by such Selling Holder bears to the total
proceeds of the offering received by all the Selling Holders, and not joint.

Section 2.10. Rule 144. The Company covenants that it will use its reasonable
best efforts to comply with all applicable requirements under the Securities Act
and the Exchange Act and with all applicable rules and regulations of the
Commission thereunder so as to enable any Holder to sell its Registrable
Securities pursuant to Rule 144, including to (a) make and keep public
information regarding the Company available, as those terms are defined in Rule
144(c)(1), (b) file with the Commission in a timely manner any reports and
documents required to be filed by the Company under the Securities Act and the
Exchange Act, (c) furnish to any Holder forthwith upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested by a Holder so as to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the exemptions
provided by Rule 144, and (d) take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable
Holders to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 (including
reasonably cooperating with the Holders to cause the transfer agent to remove
any restrictive legend on certificates evidencing Registrable Securities). This
Section 2.10 shall survive the termination of the Agreement so long as any
Holder continues to hold Registrable Securities.

Section 2.11. Participation in Qualified Offerings.

(a) No Person may participate in any underwritten offerings hereunder unless
such Person (i) agrees to sell such Person’s securities on the basis provided in
any underwriting arrangements approved by the Persons entitled hereunder to
approve such arrangements (provided that any underwriting agreements shall be in
customary form, and including provisions with respect to indemnification and
contribution in customary form) and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and these registration rights provided for in this Article II.

(b) The Company agrees that, if requested by the managing underwriter(s) in any
Qualified Offering contemplated by this Agreement, (i) it will enter into a
customary “lock-up” agreement providing that it will not, directly or
indirectly, sell, offer to sell, grant any option for the sale of, or otherwise
dispose of any securities that are the same or similar to the Registrable
Securities being offered (or securities convertible into or exchangeable or
exercisable for such securities) (subject to customary exceptions) and will not
enter into derivative transactions with similar economic effect, and (ii) it
will use its reasonable best efforts to obtain agreements from its directors and
executive officers regarding the same, in each case, for a period not to exceed
sixty (60) days from the effective date of the registration statement pertaining
to such Registrable Securities or from such other date as may be requested by
the underwriter(s).

Section 2.12. Suspension of Use of Registration Statement. If the Board of
Trustees of the Company determines in its good faith judgment that the filing of
a registration statement or the use of any related prospectus (I) would be

 

10



--------------------------------------------------------------------------------

materially detrimental to the Company because (x) such action would require the
disclosure of material information that the Company has a bona fide business
purpose for preserving as confidential or the disclosure of which would
materially impede the Company’s ability to consummate a significant transaction,
and that the Company is not otherwise required by applicable securities laws or
regulations to disclose or (y) the Company is actively undertaking an
underwritten offering of its equity securities or is in active discussions with
underwriters regarding an underwritten offering of its equity securities and it
is reasonably likely that such an underwritten offering will be promptly
initiated by the Company, or (II) is prohibited because all reports required to
be filed by the Company pursuant to the Exchange Act have not been filed by the
required date without regard to any extension, or if the consummation of any
business combination or acquisition or investment by the Company has occurred or
is probable for purposes of Rule 3-05, Rule 3-14 or Article 11 of Regulation S-X
promulgated under the Securities Act or any similar successor rule, upon written
notice thereof by the Company to the Holders, then upon the delivery of written
notice (a “Suspension Notice”) of such determination by the Company to the
Holders which shall be signed by the Chief Executive Officer or Chief Financial
Officer of the Company certifying thereto, the rights of the Holders to offer,
sell or distribute any Registrable Securities pursuant to a registration
statement or to require the Company to take action with respect to the
registration or sale of any Registrable Securities pursuant to a registration
statement shall be suspended (a “Suspension Period”) until the earliest of
(i) the date upon which the Company notifies the Holders in writing that
suspension of such rights for the grounds set forth in this Section 2.12 is no
longer necessary, (ii) the date upon which copies of any applicable supplemented
or amended prospectus is distributed to the Holders (in the case of a suspension
pursuant to clause (I)(x) above), (iii) in the case of clause (II), the date
upon which the Company has filed such reports or obtained and filed the
financial information required by Rule 3-05, Rule 3-14 or Article 11 of
Regulation S-X to be included or incorporated by reference, as applicable, in a
Shelf Registration Statement, and (iv) the ninetieth (90th) day after delivery
of the Suspension Notice; provided, that the Company shall not be entitled to
exercise any such right more than one (1) time in any twelve (12) month period
or less than thirty (30) days from the termination of the prior such Suspension
Period, as applicable; and provided further, that in no event shall the number
of days covered by one or more Suspension Periods exceed one hundred and
fifty-five (155) days in any three hundred and sixty-five (365)-day period.
During any Suspension Period, the Company shall also delay the filing or
effectiveness of, and shall not sell or permit a sale under, any registration
statement with respect to any equity securities of the Company to be sold by the
Company or by any other shareholders of the Company, other than (x) sales
pursuant to a Company Offering for the account of the Company, (y) sales under a
Company-sponsored dividend reinvestment plan or pursuant to a registration
statement on Form S-4 or Form S-8 (or any substitute forms that may be adopted
by the Commission) or filed in connection with an exchange offer or offering of
securities solely to the Company’s existing securityholders, or (z) in the case
of a suspension pursuant to clause (I)(y) above, sales by shareholders of the
Company not involving an offering pursuant to an effective registration
statement sold to an underwriter on a firm commitment basis for reoffering and
resale to the public and not involving an offering that is a “bought deal” with
one or more investment banks and, in each case of this clause (z), not requiring
the Company to undertake any of the types of actions contemplated by clauses
(ii), (iii) or (iv) of Section 2.4(k) (as described in this clause (z), a
“Permitted Offering”). The Company agrees to give the notice under (i) above as
promptly as practicable following the date that such suspension of rights is no
longer necessary. For the avoidance of doubt, in the case of a suspension
pursuant to clause (I)(y) above, the Holders shall be permitted to make a
Permitted Offering if other shareholders of the Company are being allowed by the
Company to make Permitted Offerings.

Section 2.13. Additional Shares. The Company, at its option, may register under
a Shelf Registration Statement and any filings with any state securities
commissions filed pursuant to this Agreement, any number of unissued Series A
Preferred Shares (and the maximum number of Common Shares issuable upon
conversion of the series A Preferred Shares based on the share cap set forth in
the Articles Supplementary), or any Series A Preferred Shares (and the maximum
number of Common Shares issuable upon conversion of the series A Preferred
Shares based on the share cap set forth in the Articles Supplementary) owned by
any other shareholder or shareholders of the Company; provided that in no event
shall the inclusion of such shares on a registration statement reduce the amount
offered for the account of the Holders in any offering at the request of the
Holders pursuant to Section 2.3. From and after the date hereof, the Company
shall not enter into any agreement granting registration rights to any party
with respect to the Company’s securities that would cause a violation of the
rights granted to the Holders hereunder. The Company represents and warrants to
each Holder that, as of the date of this Agreement, no Person has any
registration rights with respect to any securities of the Company.

 

11



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1. Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

Section 3.2. Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, in each case without the written consent of the Company and the Holders
holding a majority of the then outstanding Registrable Securities. No failure or
delay by any party to insist upon the strict performance of any covenant, duty,
agreement or condition of this Agreement or to exercise any right or remedy
consequent upon any breach thereof shall constitute waiver of any such breach or
any other covenant, duty, agreement or condition.

Section 3.3. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally (notice deemed given
upon receipt), telecopied (notice deemed given upon confirmation of receipt) or
sent by a nationally recognized overnight courier service, such as Federal
Express (notice deemed given upon receipt of proof of delivery), to the parties
hereto at the following addresses (or at such other address for a Party as shall
be specified by like notice):

(1) if to any Holder, initially to 2727 North Harwood Street, Suite 300, Dallas,
Texas 75201 or to such other address and to such other Persons as any Holder may
hereafter specify in writing; and

(2) if to the Company, initially at 2727 North Harwood Street, Suite 300,
Dallas, Texas 75201, Attention: Chief Financial Officer, or to such other
address as the Company may hereafter specify in writing.

Section 3.4. Successors and Assigns; Assignment of Registration Rights. This
Agreement shall inure to the benefit of and be binding upon the successors,
assigns and transferees of each of the parties. Any Holder may assign its rights
under this Agreement in whole or in part without the consent of the Company in
connection with a transfer of such Holder’s Registrable Securities, but only if
the assignment or transfer is permitted by, and not in violation of, the
Declaration of Trust, and provided such assignee or transferee agrees in writing
to be bound by all the provisions hereof.

Section 3.5. Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Each party shall become
bound by this Agreement immediately upon affixing its signature hereto.

Section 3.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

Section 3.7. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

Section 3.8. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties

 

12



--------------------------------------------------------------------------------

hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the registration rights granted by the
Company with respect to the Registrable Securities. This Agreement supersedes
all prior agreements and understandings between the parties with respect to such
subject matter.

Section 3.9. Certain Transactions. In the event that any securities are issued
in respect of, or in exchange for, or in substitution of the Registrable
Securities by reason of any reorganization, recapitalization, merger,
consolidation, spin-off, partial or complete liquidation, share dividend,
split-up, sale of assets, distribution to shareholders or combination or any
other similar change in the Company’s capital structure, the Company agrees that
appropriate adjustments shall be made to this Agreement to ensure that the
Holders have, immediately after consummation of such transaction, substantially
the same rights with respect to the Company or another issuer of securities, as
applicable, as they have immediately prior to the consummation of such
transaction in respect of the Registrable Securities under this Agreement.

Section 3.10. Headings; Interpretation. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. The words “include,” “includes,” and “including” herein shall be
deemed to be followed by “without limitation” whether or not they are in fact
followed by such word or words of like import.

Section 3.11. Termination. The obligations of the parties hereunder shall
terminate with respect to a Holder when it no longer holds Registrable
Securities, and with respect to all the parties hereto in the event that (i)(x)
the Holders holding Series A Preferred Shares constituting Registrable
Securities, in the aggregate, own less than one percent (1%) of the outstanding
Series A Preferred Shares and (ii) all of the Series A Preferred Shares received
pursuant to the Purchase Agreement may be sold in one transaction pursuant to
Rule 144 (without any volume, manner of sale or other limitations), except, in
each case, for any obligations under Sections 2.5, 2.6, 2.7, 2.8, 2.9, 2.10 and
this Article III.

Section 3.12. Waiver of Jury Trial. The parties hereto (including the Initial
Holder and any subsequent Holder) irrevocably waive any right to trial by jury.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

SPIRIT MTA REIT By:  

/s/ Ricardo Rodriguez

  Name: Ricardo Rodriguez   Title: Chief Executive Officer, President, Chief
Financial Officer and Treasurer

INITIAL HOLDER:

SPIRIT REALTY, L.P.,

a Delaware limited partnership

By: Spirit General OP Holdings, LLC, a Delaware

limited liability company, its General Partner

 

By:  

/s/ Ken Heimlich

  Name: Ken Heimlich   Title: Executive Vice President

 

[Signature Page to Registration Rights Agreement]